DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 11 and dependent claims (except for claims 16-18): “at least one artificial intelligence model”; Claim 12: “a first artificial intelligence model”, and “a second artificial intelligence model”; Claim 13: “a third artificial intelligence model”, and “a fourth artificial intelligence model”.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko).
As per claim 1, Marchesotti teaches the invention substantially as claimed including an electronic apparatus (ABSTARCT; FIG. 3) comprising: 
a memory configured to store a plurality of images (FIG. 3 #36, #22; para. [0036]); and
a processor (FIG. 3) configured to:
identify qualities of the plurality of images; 
process the plurality of images corresponding to the identified qualities, wherein processing the plurality of images comprises increasing a quality of an input image; and 

(Marchesotti discloses an apparatus for automatically creating an image quality guide document. The document includes a set of thumbnail images 12, and adjacent to each thumbnail image is a text description 14, which serves as a guideline. The text describes the quality issue of the original image and the type of enhancement that has been applied to the original image. Further there may be a shooting tip associated with the thumbnail image (FIG. 1; para. [0029]-[0031]). Referring to FIG. 3, Marchesotti discloses an apparatus comprises an image enhancement module #34 for determining qualities of a set of input images #22 and applying combinations of enhancement methods on the plurality of input images #22 to generate a set of enhanced images #24 (See para. [0035], [0077]-[0078], [0102] and Table 1). Marchesotti further teaches generating a graphic image comprising the processed plurality of images (FIG. 1 photo guide 10 is considered a graphic image comprising a plurality of enhanced images (para. [0044])).
Marchesotti teaches every limitation as analyzed above except for using at least one artificial intelligence model to process the plurality of images corresponding to identified qualities, the at least one artificial intelligence model is trained to increase a quality of an input image. 
Kaneko discloses a machine learning model for improving image quality (ABSTRACT). Specifically, Kaneko teaches evaluating noise in an input image, determining if the noise in the input image exceeds a predetermined reference value, and applying a pre-trained machine learning model to reduce noise in the input image (ABSTRACT; para. [0015]).


Claim 11, a method claim, is rejected as applied to apparatus claim 1 above. 

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Slabaugh et al. (US Publication 2021/0073957 A1, hereafter Slabaugh).
As per claim 2, Marchesotti in view of Kaneko teaches a first artificial intelligence model trained to reduce noise, and based on the noise level included in the first image being greater than or equal to a threshold noise, using the first artificial intelligence model to process the first image (Kaneko ABSTRACT; para. [0015]). Marchesotti further sets respective thresholds for activating corresponding image enhancements (para. [0102]; Table 1). Note Marchesotti performs noise reduction in a first image when the noise level is greater than a first threshold, and performs sharpness enhancement in a second image when the sharpness is less than a second threshold (Table 1). Marchesotti in view of Kaneko, however, does not teach using an artificial intelligence model to process the second image.

Taking the combined teachings of Marchesotti, Kaneko and Slabaugh as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using an artificial intelligence model to enhance sharpness as performed by Kaneko in order to effectively improve image quality. 

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Zhou et al. (US Publication 2019/0104940 A1, hereafter Zhou).
As per claim 3, dependent upon claim 1, Marchesotti in view of Kaneko does not teach the recited limitations.
Zhou discloses an apparatus to reduce noise and artifacts in reconstructed medical images using a deep learning (DL) network (ABSTRACT). Specifically, Zhou teaches that different neural networks can be trained depending on the noise level, scanning protocol, or the anatomic, diagnostic or clinical objective of the reconstructed image. For example, the training data can be partitioned into different noise-level range and training respective DL networks for each range (para. [0049]-[0050]). When a reconstructed medical needs to be processed, the noise level of the reconstructed 
Taking the combined teachings of Marchesotti, Kaneko and Zhou as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating Zhou’s teaching as mention above in order to eliminate noise by using an optimized model.  

Claim 13, dependent upon claim 11, is rejected as applied to claim 3 above

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Argyropoulos et al. (US Publication 2013/0208814A1, hereafter Argyropoulos).
As per claim 4, dependent upon claim 1, Marchesotti in view of Kaneko teaches 
a communication interface, wherein the processor is further configured to: 
obtain the plurality of images through the communication interface, store the plurality of images in the memory, and identify the qualities of the plurality of images (Marchesotti FIG. 3; para. [0036]; See rejections applied to claim 1 regarding identifying 
 Argyropoulos discloses a video decoder for decoding the input bit stream and providing reconstructed images (ABSTRACT). Argyropoulos further teaches video quality assessment based on header data included in the bit stream (para. [0004]). Acquiring images from a decoding process can reduce communication bandwidth. Assessing image quality using meta data included in the input data can reduce computation cost.   
Taking the combined teachings of Marchesotti, Kaneko and Argyropoulos as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider incorporating Argyropoulos’ treatment in order to achieve the benefit as mentioned above.  

Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Verbeure et al. (US Publication 2015/0348509 A1, hereafter Verbeure).
As per claim 5, dependent upon claim 1, Marchesotti in view of Kaneko teaches: a display, 
wherein the processor is further configured to: 

Marchesotti in view of Kaneko does not teach processing the graphic image to correspond to a resolution of the display, through at least one of a scaling process or an image enhancement process.
Verbeure is evidenced that scaling an input image to correspond to a resolution of a display is well-known and practiced (para. [0058]).
Taking the combined teachings of Marchesotti, Kaneko and Verbeure as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider scaling an input image in order to show the input image on the specific display without losing image information.   

As per claim 6, dependent upon claim 5, Marchesotti in view of Kaneko and Verbeure further teaches: 
a first processing unit configured to identify the qualities of the plurality of images (Marchesotti FIG. 3 #34; Kaneko FIG. 2 #211); 
a second processing unit configured to process the plurality of images using the at least one artificial intelligence model corresponding to the identified qualities (Kaneko FIG. 2 #212); 
a third processing unit configured to obtain the graphic image comprising the processed plurality of images (Marchesotti FIG. 3 #54); and 
a fourth processing unit configured to process the graphic image (Verbeure FIG. 5 #510). 

As per claim 7, dependent upon claim 6, Marchesotti in view of Kaneko and Verbeure further teaches: 
the first processing unit is a central processing unit (CPU) (Kaneko FIG. 2 #201; para. [0040]), and the third processing unit is a graphic processing unit (GPU) (Marchesotti FIG. 1; FIG. 3 #54; Verbeure FIG. 5 #250). 

Claim 15, dependent upon claim 11, is rejected as applied to claim 5 above.

As per claim 16, dependent upon claim 11, Marchesotti in view of Kaneko and Verbeure teaches:
the identifying comprises identifying the qualities of the plurality of images by a first processor (Marchesotti FIG. 3 #34; Kaneko FIG. 2 #211), 
wherein the processing the plurality of images using the at least one artificial intelligence model comprises processing the plurality of images using the at least one artificial intelligence model corresponding to the identified qualities by a second processor (Kaneko FIG. 2 #212), 
wherein the obtaining the graphic image comprises obtaining the graphic image by a third processor (Marchesotti FIG. 1; FIG. 3 #54; Verbeure FIG. 5 #250), and 
wherein the control method further comprises processing the graphic image, by a fourth processor, to correspond to a resolution of a display provided in the electronic apparatus (Verbeure FIG. 5 #510). 


the processing the plurality of images using the at least one artificial intelligence model further comprises a first processing performed by the fourth processor (Verbeure FIG. 5 #510) and a second processing that is performed on the plurality of images based on the at least one artificial intelligence model corresponding to the identified qualities (See rejections applied to claim 1).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), and Verbeure et al. (US Publication 2015/0348509 A1, hereafter Verbeure), as applied above to claims 7 and 17 respectively, and further in view of Slabaugh et al. (US Publication 2021/0073957 A1, hereafter Slabaugh).
As per claim 8, dependent upon claim 7, Marchesotti in view of Kaneko and Verbeure does not teach the recited limitations.
Slabaugh teaches using a trained artificial intelligence model to process an image for enhancing image sharpness (ABSTARCT). Slabaugh further teaches that the artificial intelligence model can be implemented using a neural processing unit (NPU) (para. [0087]).
Taking the combined teachings of Marchesotti, Kaneko, Verbeure and Slabaugh as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using NPU to implement 

Claim 18, dependent upon claim 17, is rejected as applied to claim 8 above.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Madonna et al. (US Publication 2012/0188459 A1, hereafter Madonna).
As per claim 9, dependent upon claim 1, Marchesotti in view of Kaneko does not teach the recited limitations.
Madonna teaches a system for storing a video content, processing the video content to obtain a video image and generating an output image by mixing a video image and a graphic image (ABSTRACT; FIG. 3-4; FIG. 8; para. [0036]).
Taking the combined teachings of Marchesotti, Kaneko and Madonna as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider mixing a graphic image and a video image in order to provide extra information while playing the video content. 

Claim 19, dependent upon claim 11, is rejected as applied to claim 9 above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchesotti (US Publication 2009/0232409 A1), in view of Kaneko et al. (US Publication 2020/0286214 A1, hereafter Kaneko), as applied above to claims 1 and 11 respectively, and further in view of Wang et al. (US Publication 2012/0123976A1, hereafter Wang).
As per claim 10, dependent upon claim 1, Marchesotti in view of Kaneko does not teach the recited limitations.
	Wang discloses that a plurality of images are provided by a plurality of content providers (para. [0025]).
Taking the combined teachings of Marchesotti, Kaneko and Wang as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using images from a plurality of content providers in order to diversity input images.

Claim 20, dependent upon claim 11, is rejected as applied to claim 10 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664